COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-428-CV

SHAWNA MERCER, INDIVIDUALLY                                       APPELLANT
AND AS REPRESENTATIVE OF THE
ESTATE OF BENNIE MERCER,
DECEASED, AND AS NATURAL
MOTHER AND NEXT FRIEND OF
MELISSA MERCER, A MINOR CHILD

                                        V.

RICHARD SCHERIGER                                                   APPELLEE

                                    ----------

            FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Agreed Motion To Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).




      1
           See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM




PANEL: WALKER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: February 4, 2010




                                     2